September 11, 2013 BNY MELLON FUNDS TRUST BNY Mellon Large Cap Stock Fund Supplement to Prospectus dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the sections of the fund's prospectus entitled "Fund Summary – BNY Mellon Large Cap Stock Fund – Principal Investment Strategy," "– Principal Risks" and "– Portfolio Management," and "Fund Details – BNY Mellon Large Cap Stock Fund," "– Investment Risks and Other Potential Risks" and "– Management": Effective on or about October 21, 2013 (the "Effective Date"), BNY Mellon Fund Advisers, a division of The Dreyfus Corporation ("Dreyfus"), will implement changes to BNY Mellon Large Cap Stock Fund's investment strategy. These changes are reflected in the revised disclosure below. The fund's investment objective – to seek capital appreciation – will not change. The fund's portfolio managers will seek to implement the changes to the fund's investment strategy in an orderly manner, taking into consideration such factors as market conditions, portfolio transaction costs and the potential tax impact to fund shareholders. ***** As of the Effective Date, the fund will continue to pursue its goal by normally investing at least 80% of its net assets, plus any borrowings for investment purposes, in stocks of large capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests principally in common stocks, but its stock investments also may include preferred stocks and convertible securities, including those purchased in initial public offerings (IPOs). The portfolio managers apply a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within large-cap stocks in the U.S. stock market. The fund also may invest in foreign stocks. The portfolio managers use a proprietary valuation model that identifies and ranks stocks (Composite Alpha Ranking or CAR) based on: • a long-term relative valuation model that utilizes forward looking estimates of risk and return; • an Earnings Sustainability (ES) model that gauges how well earnings forecasts are likely to reflect changes in future cash flows.
